department of the treasury government entities division internal_revenue_service washington d c may uil no v cp la’ rat legend taxpayer a taxpayer b traditional_ira c roth_ira d amount e amount f company m dear l t this is in response to a letter dated date as supplemented by correspondence dated january february february and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the p a regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a maintains an individual_retirement_arrangement traditional_ira c’ as described in sec_408 of the internal_revenue_code the code’ taxpayer a was advised to convert amount e from traditional_ira c into roth_ira d an individual_retirement_arrangement as described in code sec_408a in taxpayer a was advised to convert amount f from traditional_ira c into roth_ira d traditional_ira c and roth_ira d are maintained by company m taxpayer a and his wife taxpayer b timely filed a joint federal_income_tax return for the and taxable years the taxable_year is now a closed_year the taxable_year is not a closed_year in in taxpayer a was informed by his attorney that he was ineligible to make the and roth conversions because in each of these years taxpayer a’s and taxpayer b's adjusted_gross_income should have included dividends on which foreign taxes were withheld for each of these years these dividends caused taxpayer a's and taxpayer b's modified_adjusted_gross_income to exceed the dollar_figure limitation in code sec_408a in the and taxable years taxpayer a and taxpayer b filed amended returns for years and which reflected the inclusion of these dividend amounts in taxpayer a's and taxpayer b’s adjusted_gross_income for each of these years also at this time taxpayer a and taxpayer b submitted this request for relief under sec_301_9100-3 of the p a regulations for an extension of time to recharacterize amounts e and f from roth_ira d back into a traditional_ira representation has been made that taxpayers a and b have never received any communications from the service with regard to the and taxable years that would show the service had discovered their failure to timely elect to recharacterize the failed conversions in august of based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a be granted an extension of time to recharacterize amount e and amount f in roth_ira d back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the p a regulations during the taxable years and code sec_408a provided that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the federal_income_tax regulations the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year code sec_408a and sec_1_408a-5 q a-1 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions in a recharacterization the ira sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section however sec_301_9100-3 also contemplates that the interests of the government might not be prejudiced where closed years are involved if the amount of tax the taxpayer would pay if relief were granted to make a late election would be the same as if the election were timely made in this case taxpayer a was not eligible to convert amounts e and f in traditional ra c into roth_ira d because taxpayer a's and taxpayer b's modified_adjusted_gross_income exceeded dollar_figure in and taxpayer a failed to recharacterize amounts e and f from roth_ira d back into a traditional_ira by the time permitted by law therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the p a regulations taxpayer a was advised to convert amounts e and f into roth iras in years and taxpayer a’s and taxpayer b’s and federal_income_tax returns as initially filed were timely filed and reflected the conversion of amounts e and f even though taxpayers a and b exercised due diligence they were unaware of the necessity of the election to recharacterize amounts e and f until after the due_date for a timely election to recharacterize had passed in taxpayer a and taxpayer b were advised by their attorney that they had additional income for and which caused them to exceed the modified_adjusted_gross_income limit for each of these years in august of taxpayers a and b filed amended returns for and to adjust for the additional income and requested sec_301_9100-1 relief from the service because taxpayer a was unaware of the necessity of the election until after the due_date had passed and he requested relief before the failure to make a timely election was discovered by the service taxpayer a satisfies clauses i and iii of sec_301_9100-3 of the p a regulations additionally sec_301_9100-3 of the p a regulations contemplates that the interests of the government might not be prejudiced where closed years are involved if the amount of tax the taxpayer would pay if relief were granted to make a late election would be the same as if the election were timely made in this case the tax_liability would be the same had a timely election been made and taxpayer a submitted this request for relief well before the tax_year became closed under the statute_of_limitations thus the interests of the government are not prejudiced in granting relief accordingly we rule that pursuant to sec_301_9100-3 of the p a regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize amount e and amount f in roth_ira d back to a traditional_ira this letter assumes that the above traditional iras and roth iras qualify under code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concems regarding this ruling please contact singerely yours wale carlton a watkins manager employee_plans technical group enclosures deleted copy of letter notice
